DETAILED ACTION
This Office Action is in response to Application filed April 30, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I and Species 8 drawn to the embodiment shown in Fig. 7A of current application, claims 1-5 and 9-17, in the reply filed on October 21, 2021 is acknowledged.  The Examiner notes that the elected embodiment shown in Fig. 7A of current application does not comprise a gate structure where “the gate structure extends around the drain contact in a closed and unbroken path” as recited on lines 7-8 of the new claim 21, and therefore, claims 21-26 are directed to nonelected species and are thus withdrawn from further consideration.

Claim Objections
Claim 4 is objected to because of the following informalities: “, the gate structure” should be replaced with “, and the gate structure” on line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Briere et al. (US 9,379,231)
Regarding claims 1-3, 10 and 11, Briere et al. disclose a transistor device (Title and Fig. 2), comprising: a source contact (S; 210) disposed over a substrate (col. 4, lines 3 and 5), the source contact having a first side (left or right straight side) and an opposing second side (right or left straight side) disposed between a first end (top or bottom round end) and an opposing second end (bottom or top round end); a drain contact (D; 220) disposed over the substrate and separated from the source contact along a first direction (lateral direction in Fig. 2); and a gate structure (G; 209) disposed over the substrate between (a portion of) the source contact and (a portion of) the drain contact, wherein the gate structure extends along the first side of the source contact facing the drain contact and also wraps around the first end and the opposing second end of the source contact (claim 1), wherein the gate structure (G; 209) extends past the first side and the opposing second side of the source contact (S; 210) along the first direction and past the first end and the opposing second end of the source contact along a second direction (up and down direction in Fig. 2) that is perpendicular to the first direction (claim 2), the gate structure (G; 209) continuously extends around the source contact (S; 210) in a closed and unbroken path (claim 3), further comprising: a second gate structure (another G; 209 in Fig. 2) surrounding a second source contact (another S; 210) and separated from the gate structure (G; 209) by the drain contact (D; .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Briere et al. (US 9,379,231)  The teachings of Briere et al. are discussed above.
Regarding claim 4, Briere et al. differ from the claimed invention by not further comprising: an isolation region disposed within the substrate and defining an active 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the transistor device disclosed by Briere et al. can further comprise an isolation region disposed within the substrate and defining an active area, wherein the source contact, the drain contact, the gate structure are disposed directly over the active area, because an isolation region has been commonly formed within a substrate to define an active area to separate and/or isolate individual transistor devices to obtain a desired device performance; in this case, the source contact, the drain contact, the gate structure would be disposed directly over the active area to control the active area, especially because Applicants do not specifically claim what the active area constitutes and how it is configured.
Regarding claim 5, Briere et al. further disclose that the gate structure (G; 209) has a greater length than the active area along a second direction that is perpendicular to the first direction when the active area is defined to have the same length as the source contact S.
Regarding claim 9, Briere et al. differ from the claimed invention by not showing that the substrate comprises: an active layer disposed over a base substrate; and a barrier layer disposed over the active layer, wherein a two-dimensional electron gas (2DEG) is present at an interface of the active layer and the barrier layer, the gate structure disrupting the 2DEG along a closed path extending around the source contact.
Briere et al. further disclose that “Alternatively, when implemented as an FIFET, transistor 200 may be a high electron mobility transistor (HEMI) producing a two-201 of transistor 200 may be configured to provide a group III-V HFET, such as a III-Nitride HEMT”, and that “III-Nitride materials include gallium nitride (GaN) and/or its alloys, such as aluminum gallium nitride (AlGaN), indium gallium nitride (InGaN), and aluminum indium gallium nitride (AlInGaN)” on lines 38-44 of column 3. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the substrate can comprise an active layer disposed over a base substrate, and a barrier layer disposed over the active layer, wherein a two-dimensional electron gas (2DEG) is present at an interface of the active layer and the barrier layer, because the claimed configuration has been the most commonly employed HEMT or HFET device structure to create a two-dimensional electron gas in the channel layer or active layer.  In this case, the gate structure disclosed by Briere et al. would disrupt the 2DEG along a closed path extending around the source contact when a certain bias is applied to the gate structure, because this limitation is directed to an intended use of the gate structure.
Please refer to the explanations of the corresponding limitations above.
Regarding claim 12, Briere et al. disclose an integrated chip (Title and Fig. 2), comprising: a substrate; a source contact (S) disposed over an active layer (col. 3, lines 29-32); a drain contact (D) disposed over the active layer; and a gate structure (G) disposed over the active layer (which will comprise a barrier layer as discussed below) between the source contact and the drain contact, wherein the gate structure wraps around the source contact (S) along a continuous and unbroken path that encloses the source contact.

Briere et al. further disclose that “Referring to the exemplary implementation shown by FIG. 2, semiconductor body 201 of transistor 200 may be configured to provide a group III-V HFET, such as a III-Nitride HEMT”, and that “III-Nitride materials include gallium nitride (GaN) and/or its alloys, such as aluminum gallium nitride (AlGaN), indium gallium nitride (InGaN), and aluminum indium gallium nitride (AlInGaN)” on lines 38-44 of column 3. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the substrate can comprise an active layer and a barrier layer over the active layer, because the claimed configuration has been the most commonly employed HEMT or HFET device structure to create a two-dimensional electron gas in the channel layer or active layer.
Regarding claims 13-17, Briere et al. further disclose that the gate structure (G) comprises interior sidewalls defining an aperture that extends through the gate structure and that surrounds the source contact (S) (claim 13), wherein the aperture has a central region with a substantially constant width and end regions that have widths that decrease as a distance from the central region increases (claim 14), further comprising: a second gate structure (another G) surrounding a second source contact (another S) and separated from the gate structure (G) by the drain contact (D); and a third gate structure (yet another G) surrounding a third source contact (yet another S) and separated from the second gate structure by a second drain contact (another D), wherein the second gate structure has a different shape than the third gate structure .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yaegashi et al. (US 8,890,239)
Shibata et al. (US 7,550,821)
Kinzer et al. (US 2005/0189561)
Kinzer et al. (US 7,465,997)
Briere et al. (US 2013/0214330)
Tanaka (US 10,038,064)
Tanaka (US 10,388,744)
Tanimoto (US 10,672,876)
Suzuki et al. (US 9,859,411)
Mizan et al. (US 10,529,802)
Fujii et al. (US 9,461,158)
Zhang (US 8,637,905)
Imada et al. (US 8,198,653)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J. K./Primary Examiner, Art Unit 2815                                     /JAY C KIM/                                                                                Primary Examiner, Art Unit 2815                                                                                                                                                                                                                                  January 25, 2022